DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-10 are pending.


Claim Rejections - 35 USC § 112
	The rejection under 35 U.S.C. 112 has been withdrawn.


Response to Arguments
Applicant's arguments filed July 4, 2022 have been fully considered but they are not persuasive.
In Remarks p. 8-9, Applicant contends that Tsutsui discloses that the periodical disturbance is generated based on a phase signal having a predetermined period.
The Examiner respectfully disagrees, noting that Tsutsui (Col 9, Lines 18-65) teaches a servo motor control device/processor that generates a disturbance signal whose frequency is proportional to/”based on” the motor rotation speed/"phase signal" which maintains a disturbance signal phase value that remains constant as the disturbance signal frequency is adjusted. This changes the period of the disturbance signal, to match changes in the motor rotation speed based on the predetermined motor speed/"phase signal" signal/frequency, in which the inverse of the frequency of the predetermined motor speed/"phase signal" signal is the predetermined signal period used to base the disturbance signal on.

In Remarks p. 9, Applicant contends correction value 26 also differs from the disturbance signal of claim 1, Tsutsui does not disclose to "add the disturbance signal to a drive signal."
The Examiner respectfully disagrees, noting that Tsutsui (Col 5, Lines 45-68, Col 9, Line 39 – Col 10 Line 5, Fig. 1 refs 6, 18, 26) generates the correction value 26 based on the periodical disturbance signal 18, which is then added to the servo motor current command that is applied to the servo motor along with/"added to" the disturbance signal that is directly applied to the servo motor. The Examiner also notes that Applicant's specification (Para 39) discloses switching of the disturbance signal to control addition of the disturbance signal to either the motor current or motor speed commands, and would suggest that amendments reflecting that would appear to overcome the current rejections based on Tsutsui.

In Remarks p. 9, Applicant contends "a plurality of periodic signals with different frequencies are required to calculate the half width and the evaluation value. Therefore, the half width and the evaluation value are not calculated by driving a motor using a drive signal to which a disturbance signal with a predetermined period is added."
The Examiner respectfully disagrees, noting that Iijima is cited to teach modifying the configuration of the band limiting filter and the dynamic characteristic compensation element, which constitute the learning controller/”dynamic characteristic compensation filter”, so as to minimize the evaluation value of the expression and end the operation when the minimal value/”predetermined condition” is obtained in order to reduce motor position deviation, but is not used to teach the drive signal itself, as that aspect was covered by the prior references to Tsutsui.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sonoda et al., US Patent Pub. US 20130106336 A1 (hereinafter Sonoda) in view of Tsutsui, US Patent Num. US 6590358 B1 (hereinafter Tsutsui) in view of Iijima, US Patent Pub. US 20170123385 A1 (hereinafter Iijima).

Claim 1
Sonoda teaches a control device of a motor that drives a movable member in such a way as to cause the movable member to repeat a certain operation (Sonoda, Para [0027] - - A motor control device that controls a motor to move in repeatable operations.), comprising: for each predetermined sampling period, calculate a position deviation between a position of the movable member designated by a position command and a position of the movable member measured by a position detector (Sonoda, Para [0028] - - A positional error acquiring unit which acquires for each sampling cycle/”predetermined sampling periods” a positional error/deviation representing a deviation between the position command given to the motor and the position of the driven body detected by the position detection unit.), calculate, for each repetitive period including at least one of the predetermined periods, an evaluation value representing magnitude of the position deviation at each of the predetermined sampling periods in the repetitive period. (Sonoda, Para [0027-29] - - A positional error acquiring unit which acquires for each sampling cycle an amount/”evaluation value” of positional error/deviation that represents magnitude of the position deviation during each sampling cycle/”predetermined sampling periods”.)
	But Sonoda fails to specify a processor configured to: generate a phase signal having a predetermined period; generate a disturbance signal repeated in the predetermined period, based on the phase signal; and add an amount of correction for correcting the position deviation to the position deviation, add the disturbance signal to a drive signal for driving the motor being generated based on the position deviation to which the amount of correction is added, and cause the motor to operate based on the drive signal to which the disturbance signal is added.
However, Tsutsui teaches a processor configured to: generate a phase signal having a predetermined period (Tsutsui, Col 9, Lines 18-65 - - A servo motor control device/processor that generates a motor rotation/phase speed signal.); generate a disturbance signal repeated in the predetermined period, based on the phase signal (Tsutsui, Col 9, Lines 18-65 - - A servo motor control device/processor that generates a disturbance signal whose frequency is proportional to/”based on” the motor rotation speed/"phase signal" which maintains a disturbance signal phase value that remains constant as the disturbance signal frequency is adjusted. This changes the period of the disturbance signal, to match changes in the motor rotation speed based on the predetermined motor speed/"phase signal" signal/frequency, in which the inverse of the frequency of the predetermined motor speed/"phase signal" signal is the predetermined signal period used to base the disturbance signal on..); add an amount of correction for correcting the position deviation to the position deviation, add the disturbance signal to a drive signal for driving the motor being generated based on the position deviation to which the amount of correction is added, and cause the motor to operate based on the drive signal to which the disturbance signal is added. (Tsutsui, Col 9, Line 39 – Col 10 Line 5 - - A correction value to correct the position deviation that is generated using the disturbance signal is added to a current command to generate a motor drive signal that causes the servo motor to operate, and the disturbance signal is applied to the servo motor along with the servo motor current command signal/”drive signal to which the disturbance signal is added”.)
Sonoda and Tsutsui are analogous art because they are from the same field of endeavor.  They relate to motor control devices.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above motor control device, as taught by Sonoda, and incorporating the servo motor control device that generates a disturbance signal proportional to the motor rotation speed and a correction value to correct the position deviation using the disturbance signal is added to a current command to generate a motor drive signal that causes the motor to operate, as taught by Tsutsui.  
One of ordinary skill in the art would have been motivated to do this modification in order to suppress the effect of a periodical disturbance by incorporating the servo motor control device that generates a disturbance signal proportional to the motor rotation speed and a correction value to correct the position deviation using the disturbance signal is added to a current command to generate a motor drive signal that causes the motor to operate, as suggested by Tsutsui (Abstract).
But the combination of Sonoda and Tsutsui fails to specify calculate the amount of correction by using a dynamic characteristic compensation filter for compensating for a dynamic characteristic of a control system of the motor in such a way as to reduce the position deviation; and change a configuration of the dynamic characteristic compensation filter in such a way that the evaluation value satisfies a predetermined condition.
However, Iijima teaches calculate the amount of correction by using a dynamic characteristic compensation filter for compensating for a dynamic characteristic of a control system of the motor in such a way as to reduce the position deviation (Iijima, Para [0016], [0026] - - Obtain/calculate a correction amount using a learning controller containing a dynamic characteristic compensation element and band limiting filter, which constitute the learning controller/”dynamic characteristic compensation filter”, to compensate a phase delay and a gain reduction/”dynamic characteristic” of a motor control system to be controlled to compensate/reduce for positional deviation.);
change a configuration of the dynamic characteristic compensation filter in such a way that the evaluation value satisfies a predetermined condition. (Iijima, Para [0037], [0043] - - Modifying the configuration of the band limiting filter and the dynamic characteristic compensation element, which constitute the learning controller/”dynamic characteristic compensation filter”, so as to minimize the evaluation value of the expression and end the operation when the minimal value/”predetermined condition” is obtained.)
Sonoda, Tsutsui, and Iijima are analogous art because they are from the same field of endeavor.  They relate to motor control devices.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above motor control device, as taught by Sonoda and Tsutsui, and further incorporating obtaining a correction amount using a learning controller containing a dynamic characteristic compensation element and band limiting filter, which constitute the learning controller, to compensate a phase delay and a gain reduction of a motor control system to be controlled to compensate for positional deviation, and modifying the configuration of the band limiting filter and the dynamic characteristic compensation element, which constitute the learning controller, so as to minimize the evaluation value of the expression and end the operation when the minimal value is obtained, as taught by Iijima.  
One of ordinary skill in the art would have been motivated to do this modification in order to providing a servo control system that can automatically adjust a servo characteristic by obtaining a correction amount using a learning controller containing a dynamic characteristic compensation element and band limiting filter, which constitute the learning controller, to compensate a phase delay and a gain reduction of a motor control system to be controlled to compensate for positional deviation, and modifying the configuration of the band limiting filter and the dynamic characteristic compensation element, which constitute the learning controller, so as to minimize the evaluation value of the expression and end the operation when the minimal value is obtained, as suggested by Iijima (Para [0007]).

Claim 2
The combination of Sonoda, Tsutsui, and Iijima teaches all the limitations of the base claims as outlined above.  
The combination of Sonoda, Tsutsui, and Iijima further teaches the processor adds, for each of the predetermined sampling periods, to the position deviation, correction data representing an amount of correction of a position deviation before one period in the predetermined period, calculates correction data at the sampling period by applying a low-pass filter to the position deviation to which the correction data are added. (Sonoda, Para [0029-31] - - A processor adds an amount of correction/”correction data” for a positional error/deviation in a delay memory which holds the output value of the low-pass filtering unit for at least a period/”before one period” equal to one sampling cycle/”predetermined period”, and )
Iijima further teaches calculate the amount of correction by applying the dynamic characteristic compensation filter to the correction data. (Iijima, Para [0016], [0026] - - Obtain/calculate a correction amount using a learning controller containing a dynamic characteristic compensation element and band limiting filter, which constitute the learning controller/”dynamic characteristic compensation filter”, to compensate a phase delay and a gain reduction/”dynamic characteristic” of a motor control system to be controlled to compensate/reduce for positional deviation.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above motor control device, as taught by Sonoda, Tsutsui, and Iijima, and further incorporating obtaining a correction amount using a learning controller containing a dynamic characteristic compensation element and band limiting filter to compensate a phase delay and a gain reduction of a motor control system to be controlled to compensate for positional deviation, as taught by Iijima.  
One of ordinary skill in the art would have been motivated to do this modification in order to providing a servo control system that can automatically adjust a servo characteristic by obtaining a correction amount using a learning controller containing a dynamic characteristic compensation element and band limiting filter to compensate a phase delay and a gain reduction of a motor control system to be controlled to compensate for positional deviation, as suggested by Iijima (Para [0007]).

Claim 6
Sonoda teaches a non-transitory recording medium that stores a motor control computer program for controlling a motor that drives a movable member in such a way as to cause the movable member to repeat a certain operation(Sonoda, Para [0027-29] - - A motor control device that controls a motor to move in repeatable operations using a software program stored on a processor/”non-transitory recording medium”.), wherein the motor control computer program causes a computer to execute: calculating, for each predetermined sampling period, a position deviation between a position of the movable member designated by a position command and a position of the movable member measured by a position detector(Sonoda, Para [0028] - - A positional error acquiring unit which acquires for each sampling cycle a positional error/deviation representing a deviation between the position command given to the motor and the position of the driven body detected by the position detection unit.); calculating, for each repetitive period including at least one of the predetermined periods, an evaluation value representing magnitude of the position deviation at each of the predetermined sampling periods in the repetitive period. (Sonoda, Para [0027-29] - - A positional error acquiring unit which acquires for each sampling cycle an amount of positional error/deviation that represents magnitude of the position deviation during each sampling cycle.)
But Sonoda fails to specify generating a phase signal having a predetermined period; generating a disturbance signal repeated in the predetermined period, based on the phase signal; and adding an amount of correction for correcting the position deviation to the position deviation, adding the disturbance signal to a drive signal for driving the motor being generated based on the position deviation to which the amount of correction is added, and causing the motor to operate based on the drive signal to which the disturbance signal is added.
	However, Tsutsui teaches generating a phase signal having a predetermined period (Tsutsui, Col 9, Lines 18-65 - - A servo motor control device that generates a motor rotation/phase speed signal.);
generating a disturbance signal repeated in the predetermined period, based on the phase signal (Tsutsui, Col 9, Lines 18-65 - - A servo motor control device/processor that generates a disturbance signal whose frequency is proportional to/”based on” the motor rotation speed/"phase signal" which maintains a disturbance signal phase value that remains constant as the disturbance signal frequency is adjusted. This changes the period of the disturbance signal, to match changes in the motor rotation speed based on the predetermined motor speed/"phase signal" signal/frequency, in which the inverse of the frequency of the predetermined motor speed/"phase signal" signal is the predetermined signal period used to base the disturbance signal on.); and adding an amount of correction for correcting the position deviation to the position deviation, adding the disturbance signal to a drive signal for driving the motor being generated based on the position deviation to which the amount of correction is added, and causing the motor to operate based on the drive signal to which the disturbance signal is added. (Tsutsui, Col 9, Line 39 – Col 10 Line 5 - - A correction value to correct the position deviation that is generated using the disturbance signal is added to a current command to generate a motor drive signal that causes the servo motor to operate, and the disturbance signal is applied to the servo motor along with the servo motor current command signal/”drive signal to which the disturbance signal is added”.)
Sonoda and Tsutsui are analogous art because they are from the same field of endeavor.  They relate to motor control devices.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above motor control device, as taught by Sonoda, and incorporating the servo motor control device that generates a disturbance signal proportional to the motor rotation speed and a correction value to correct the position deviation using the disturbance signal is added to a current command to generate a motor drive signal that causes the motor to operate, as taught by Tsutsui.  
One of ordinary skill in the art would have been motivated to do this modification in order to suppress the effect of a periodical disturbance by incorporating the servo motor control device that generates a disturbance signal proportional to the motor rotation speed and a correction value to correct the position deviation using the disturbance signal is added to a current command to generate a motor drive signal that causes the motor to operate, as suggested by Tsutsui (Abstract).
But the combination of Sonoda and Tsutsui fails to specify calculating the amount of correction by using a dynamic characteristic compensation filter for compensating for a dynamic characteristic of a control system of the motor in such a way as to reduce the position deviation; changing a configuration of the dynamic characteristic compensation filter in such a way that the evaluation value satisfies a predetermined condition.
However, Iijima teaches calculating the amount of correction by using a dynamic characteristic compensation filter for compensating for a dynamic characteristic of a control system of the motor in such a way as to reduce the position deviation (Iijima, Para [0016], [0026] - - Obtain/calculate a correction amount using a learning controller containing a dynamic characteristic compensation element and band limiting filter, which constitute the learning controller/”dynamic characteristic compensation filter”, to compensate a phase delay and a gain reduction/”dynamic characteristic” of a motor control system to be controlled to compensate/reduce for positional deviation.); changing a configuration of the dynamic characteristic compensation filter in such a way that the evaluation value satisfies a predetermined condition. (Iijima, Para [0037], [0043] - - Modifying the configuration of the band limiting filter and the dynamic characteristic compensation element, which constitute the learning controller/”dynamic characteristic compensation filter”, so as to minimize the evaluation value of the expression and end the operation when the minimal value/”predetermined condition” is obtained.)
Sonoda, Tsutsui, and Iijima are analogous art because they are from the same field of endeavor.  They relate to motor control devices.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above motor control device, as taught by Sonoda and Tsutsui, and further incorporating obtaining a correction amount using a learning controller containing a dynamic characteristic compensation element and band limiting filter, which constitute the learning controller, to compensate a phase delay and a gain reduction of a motor control system to be controlled to compensate for positional deviation, and modifying the configuration of the band limiting filter and the dynamic characteristic compensation element, which constitute the learning controller, so as to minimize the evaluation value of the expression and end the operation when the minimal value is obtained, as taught by Iijima.  
One of ordinary skill in the art would have been motivated to do this modification in order to providing a servo control system that can automatically adjust a servo characteristic by obtaining a correction amount using a learning controller containing a dynamic characteristic compensation element and band limiting filter, which constitute the learning controller, to compensate a phase delay and a gain reduction of a motor control system to be controlled to compensate for positional deviation, and modifying the configuration of the band limiting filter and the dynamic characteristic compensation element, which constitute the learning controller, so as to minimize the evaluation value of the expression and end the operation when the minimal value is obtained, as suggested by Iijima (Para [0007]).


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sonoda et al., US Patent Pub. US 20130106336 A1 (hereinafter Sonoda) in view of Tsutsui, US Patent Num. US 6590358 B1 (hereinafter Tsutsui) in view of Iijima, US Patent Pub. US 20170123385 A1 (hereinafter Iijima) as applied to Claims 1-2 and 6 above, and in view of Traber, US Patent Pub. US 20070220073 A1 (hereinafter Traber)

Claim 3
The combination of Sonoda, Tsutsui, and Iijima teaches all the limitations of the base claims as outlined above.  
But the combination of Sonoda, Tsutsui, and Iijima fails to specify the dynamic characteristic compensation filter is a finite impulse response filter, and the processor changes a change parameter being the number of taps of the dynamic characteristic compensation filter, in such a way that the evaluation value satisfies the predetermined condition.
However, Traber teaches the dynamic characteristic compensation filter is a finite impulse response filter, and the processor changes a change parameter being the number of taps of the dynamic characteristic compensation filter in such a way that the evaluation value satisfies the predetermined condition. (Traber, Para [0055-60], [0075], [0144] - - A processor implementing a finite impulse response (FIR) filter that adjusts the number of taps/”change parameter” so that the weighting/evaluation value satisfies a target impulse response/”predetermined condition”.)
Sonoda, Tsutsui, Iijima, and Traber are analogous art because they are from the same field of endeavor.  They relate to digital filtering control devices.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above digital filtering control device, as taught by Sonoda, Tsutsui, and Iijima, and further incorporating a finite impulse response (FIR) filter with a processor that adjusts the number of taps so that the weighting value satisfies a target impulse response, as taught by Traber.  
One of ordinary skill in the art would have been motivated to do this modification in order to prevent errors from propagating over a large number of clock periods by incorporating a finite impulse response (FIR) filter with a processor that adjusts the number of taps so that the weighting value satisfies a target impulse response, as suggested by Traber (Para [0011]).

Claim 4
The combination of Sonoda, Tsutsui, Iijima, and Traber teaches all the limitations of the base claims as outlined above.  
Traber further teaches the processor determines a value of the change parameter of the dynamic characteristic compensation filter in such a way that the value of the change parameter is the farthest from a value of the change parameter when the evaluation value is an allowable upper limit value that satisfies the predetermined condition. (Traber, Para [0075], [0140-144] - - A processor implementing a finite impulse response (FIR) filter that adjusts the number of taps/”change parameter” so that the weighting/evaluation value satisfies a target impulse response/”predetermined condition” that is within a maximum deviation/”allowable upper limit”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above digital filtering control device, as taught by Sonoda, Tsutsui, Iijima, and Traber, and further incorporating a finite impulse response (FIR) filter with a processor that adjusts the number of taps so that the weighting value satisfies a target impulse response that is within a maximum deviation, as taught by Traber.  
One of ordinary skill in the art would have been motivated to do this modification in order to prevent errors from propagating over a large number of clock periods by incorporating a finite impulse response (FIR) filter with a processor that adjusts the number of taps so that the weighting value satisfies a target impulse response that is within a maximum deviation, as suggested by Traber (Para [0011]).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sonoda et al., US Patent Pub. US 20130106336 A1 (hereinafter Sonoda) in view of Tsutsui, US Patent Num. US 6590358 B1 (hereinafter Tsutsui) in view of Iijima, US Patent Pub. US 20170123385 A1 (hereinafter Iijima) as applied to Claims 1-2 and 6 above, and in view of Traber, US Patent Pub. US 20070220073 A1 (hereinafter Traber) as applied to Claims 3-4 above, and in view of Kamihira et al., US Patent Pub. US 20020045958 A1 (hereinafter Kamihira).

Claim 5
The combination of Sonoda, Tsutsui, Iijima, and Traber teaches all the limitations of the base claims as outlined above.  
But the combination of Sonoda, Tsutsui, Iijima, and Traber fails to specify the processor causes a display device to display the change parameter of the dynamic characteristic compensation filter in each of the predetermined periods in a display manner in accordance with a determination result of whether or not the evaluation value in the period satisfies the predetermined condition. 
However, Kamihira teaches the processor causes a display device to display the change parameter of the dynamic characteristic compensation filter in each of the predetermined periods in a display manner in accordance with a determination result of whether or not the evaluation value in the period satisfies the predetermined condition. (Kamihira, Para [0032] - - A controller/processor causes a display device to display calculated values of control/change parameters which can be pre-selected to represent specific characteristics/”whether or not the evaluation value in the period satisfies the predetermined condition” of the respective values of the control parameters.)
Sonoda, Tsutsui, Iijima, Traber, and Kamihira are analogous art because they are from the same field of endeavor.  They relate to control devices.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above control device, as taught by Sonoda, Tsutsui, Iijima, and Traber, and further incorporating a controller causes a display device to display calculated values of control parameters which can be pre-selected to represent specific characteristics of the respective values of the control parameters, as taught by Kamihira.  
One of ordinary skill in the art would have been motivated to do this modification in order to regulate the input output relationship of a control module of a user operated machine by incorporating a controller causes a display device to display calculated values of control parameters which can be pre-selected to represent specific characteristics of the respective values of the control parameters, as suggested by Kamihira (Para [0007]).


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sonoda et al., US Patent Pub. US 20130106336 A1 (hereinafter Sonoda) in view of Tsutsui, US Patent Num. US 6590358 B1 (hereinafter Tsutsui) in view of Iijima, US Patent Pub. US 20170123385 A1 (hereinafter Iijima) as applied to Claims 1-2 and 6 above, and in view of Sonoda et al, US Patent Pub. US 20180284702 A1 (hereinafter Sonoda2).

Claim 7
The combination of Sonoda, Tsutsui, and Iijima teaches all the limitations of the base claims as outlined above.  
But the combination of Sonoda, Tsutsui, and Iijima fails to specify the processor is further configured, during execution of a calibration processing, to selectively (1) at each of the predetermined sampling periods, add a disturbance value of the generated disturbance signal to a current command value represented by a current command, and output the current command to which the disturbance value has been added as the drive signal for driving the motor or (2) output, without changing, the received current command as the drive signal for driving the motor.
	However, Sonoda2 teaches the processor is further configured, during execution of a calibration processing, to selectively add a disturbance value of the generated disturbance signal to a current command value represented by a current command, and output the current command to which the disturbance value has been added as the drive signal for driving the motor (Sonoda2, Para [0034-35] - - During machine learning/”calibration processing” performed by a processor, adding a disturbance value of an estimated/generated disturbance signal to a motor current command value that is output to a motor.), or output, without changing, the received current command as the drive signal for driving the motor. (Sonoda2, Para [0036] - - Outputting a motor current command as received from the velocity control unit as the motor drive signal without changing the drive signal by adding a disturbance value.)
Sonoda, Tsutsui, Iijima, and Sonoda2 are analogous art because they are from the same field of endeavor.  They relate to motor control devices.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above motor control device, as taught by Sonoda, Tsutsui, and Iijima, and further incorporating the machine learning that can add a disturbance value of an estimated disturbance signal to a motor current command value that is output to a motor or output a motor current command as received from the velocity control unit as the motor drive signal without changing the drive signal by adding a disturbance value, as taught by Sonoda2.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide machine learning that avoids complex manual adjustments by using the machine learning that can add a disturbance value of an estimated disturbance signal to a motor current command value that is output to a motor or output a motor current command as received from the velocity control unit as the motor drive signal without changing the drive signal by adding a disturbance value, as suggested by Sonoda2 (Para [0005-6]).

Claim 8
The combination of Sonoda, Tsutsui, and Iijima teaches all the limitations of the base claims as outlined above.  
The combination of Sonoda, Tsutsui, and Iijima further teaches a speed command to a motor. (Sonoda, Para [0029] - - A motor speed command.)
But the combination of Sonoda, Tsutsui, and Iijima fails to specify the processor is further configured, during execution of a calibration processing, to selectively (1) at each of the predetermined sampling periods, add a disturbance value of the generated disturbance signal to a speed command value represented by a speed command, and output the speed command to which the disturbance value has been added for generating the drive signal, or (2) output, without changing, the received speed command for generating the drive signal.
However, Sonoda2 teaches the processor is further configured, during execution of a calibration processing, to selectively add a disturbance value of the generated disturbance signal to a drive command value represented by a drive command, and output the drive command to which the disturbance value has been added as the drive signal for driving the motor (Sonoda2, Para [0034-35] - - During machine learning/”calibration processing” performed by a processor, adding a disturbance value of an estimated/generated disturbance signal to a motor drive command value that is output to a motor.), or output, without changing, the received drive command as the drive signal for driving the motor. (Sonoda2, Para [0036] - - Outputting a motor drive command as received from the velocity control unit as the motor drive signal without changing the drive signal by adding a disturbance value.)
Sonoda, Tsutsui, Iijima, and Sonoda2 are analogous art because they are from the same field of endeavor.  They relate to motor control devices.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above motor control device, as taught by Sonoda, Tsutsui, and Iijima, and further incorporating the machine learning that can add a disturbance value of an estimated disturbance signal to a motor drive command value that is output to a motor or output a motor drive command as received from the velocity control unit as the motor drive signal without changing the drive signal by adding a disturbance value, as taught by Sonoda2.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide machine learning that avoids complex manual adjustments by using the machine learning that can add a disturbance value of an estimated disturbance signal to a motor drive command value that is output to a motor or output a motor drive command as received from the velocity control unit as the motor drive signal without changing the drive signal by adding a disturbance value, as suggested by Sonoda2 (Para [0005-6]).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sonoda et al., US Patent Pub. US 20130106336 A1 (hereinafter Sonoda) in view of Tsutsui, US Patent Num. US 6590358 B1 (hereinafter Tsutsui) in view of Iijima, US Patent Pub. US 20170123385 A1 (hereinafter Iijima) as applied to Claims 1-2 and 6 above, and in view of Sonoda et al, US Patent Pub. US 20180284702 A1 (hereinafter Sonoda2), in view of Chao et al, US Patent Pub. US 20100138045 A1 (hereinafter Chao)

Claim 9
The combination of Sonoda, Tsutsui, and Iijima teaches all the limitations of the base claims as outlined above.  
Tsutsui further teaches add the disturbance value of the generated disturbance signal to a current command value represented by the current command, and output the current command to which the disturbance value has been added as the drive signal. (Tsutsui, Col 9, Line 39 – Col 10 Line 5 - - A correction value to correct the position deviation that is generated using the disturbance signal is added to a current command to generate a motor drive signal that causes the servo motor to operate, and the disturbance signal is applied to the servo motor along with the servo motor current command signal/”drive signal to which the disturbance signal is added”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above motor control device, as taught by Sonoda, Tsutsui, and Iijima, and further incorporating the servo motor control device that generates a disturbance signal proportional to the motor rotation speed and a correction value to correct the position deviation using the disturbance signal is added to a current command to generate a motor drive signal that causes the motor to operate, as taught by Tsutsui.  
One of ordinary skill in the art would have been motivated to do this modification in order to suppress the effect of a periodical disturbance by incorporating the servo motor control device that generates a disturbance signal proportional to the motor rotation speed and a correction value to correct the position deviation using the disturbance signal is added to a current command to generate a motor drive signal that causes the motor to operate, as suggested by Tsutsui (Abstract).
But the combination of Sonoda, Tsutsui, and Iijima fails to specify the processor is further configured, during execution of a calibration processing, at each of the predetermined sampling periods, and depending on a load on the motor, to selectively 	(1) add a disturbance value of the generated disturbance signal to a speed command value represented by a speed command, and generate a current command, as the drive signal, based on the speed command to which the disturbance value has been added, or (2) generate the current command based on the speed command without changing the speed command.
However, Sonoda2 teaches the processor is further configured, during execution of a calibration processing, at each of the predetermined sampling periods, and depending on a load on the motor, to selectively add a disturbance value of the generated disturbance signal to a drive command value represented by a drive command, and output the drive command to which the disturbance value has been added as the drive signal for driving the motor (Sonoda2, Para [0034-35], [0068-70] - - During machine learning/”calibration processing” performed by a processor, based on the motor load, adding a disturbance value of an estimated/generated disturbance signal to a motor drive command value that is output to a motor.), or output, without changing, the received drive command as the drive signal for driving the motor. (Sonoda2, Para [0036] - - Outputting a motor drive command as received from the velocity control unit as the motor drive signal without changing the drive signal by adding a disturbance value.)
Sonoda, Tsutsui, Iijima, and Sonoda2 are analogous art because they are from the same field of endeavor.  They relate to motor control devices.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above motor control device, as taught by Sonoda, Tsutsui, and Iijima, and further incorporating the machine learning that can add a disturbance value of an estimated disturbance signal based on a load to a motor drive command value that is output to a motor or output a motor drive command as received from the velocity control unit as the motor drive signal without changing the drive signal by adding a disturbance value, as taught by Sonoda2.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide machine learning that avoids complex manual adjustments by using the machine learning that can add a disturbance value of an estimated disturbance signal based on a load to a motor drive command value that is output to a motor or output a motor drive command as received from the velocity control unit as the motor drive signal without changing the drive signal by adding a disturbance value, as suggested by Sonoda2 (Para [0005-6]).
But the combination of Sonoda, Tsutsui, and Iijima fails to specify generate the current command based on the speed command.
However, Chao teaches generate the current command based on the speed command. (Chao, Para [0015] - - Generating a motor current command based on a motor speed command.)
Sonoda, Tsutsui, Iijima, Sonoda2, and Chao are analogous art because they are from the same field of endeavor.  They relate to motor control devices.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above motor control device, as taught by Sonoda, Tsutsui, Iijima, and Sonoda2, and further incorporating the machine learning that can add a disturbance value of an estimated disturbance signal to a motor drive command value that is output to a motor or output a motor drive command as received from the velocity control unit as the motor drive signal without changing the drive signal by adding a disturbance value, as taught by Chao.  
One of ordinary skill in the art would have been motivated to do this modification in order to control an electric motor with a current based motor driving signal based on a speed based driving command by generating a motor current command based on a motor speed command, as suggested by Chao (Abstract).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sonoda et al., US Patent Pub. US 20130106336 A1 (hereinafter Sonoda) in view of Tsutsui, US Patent Num. US 6590358 B1 (hereinafter Tsutsui) in view of Iijima, US Patent Pub. US 20170123385 A1 (hereinafter Iijima) as applied to Claims 1-2 and 6 above, and in view of Ito et al, US Patent Num. US 8018670 B1 (hereinafter Ito).

Claim 10
The combination of Sonoda, Tsutsui, and Iijima teaches all the limitations of the base claims as outlined above.  
But the combination of Sonoda, Tsutsui, and Iijima fails to specify the predetermined period is shorter than the predetermined sampling period.
	However, Ito teaches the predetermined period is shorter than the predetermined sampling period. (Ito, Col 4, Lines 47-57 - - The controlled variable frequency/”predetermined period” is higher/shorter than the sampling frequency/period.)
Sonoda, Tsutsui, Iijima, and Ito are analogous art because they are from the same field of endeavor.  They relate to motor control devices.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above motor control device, as taught by Sonoda, Tsutsui, and Iijima, and further incorporating using a controlled variable frequency that is higher than the sampling frequency, as taught by Ito.  
One of ordinary skill in the art would have been motivated to do this modification in order to detect the input/output response of the control system by using a controlled variable frequency that is higher than the sampling frequency, as suggested by Ito (Col 1, Lines 28-55).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119